DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 3, 4, and 6 objected to because of the following informalities:  

As per Claim 1:

Line 3, the phrase “with safe operating area” should be --with a safe operating area-- for proper grammar.
Line 5, the phrase “of process design kit” should be --of a process design kit-- for proper grammar.
Line 9, the phrase “performing SOA check” should be --performing an SOA check-- for proper grammar.

As per Claim 3:

Line 3, the phrase “is pre-layout circuit simulation netlist” should be -- is a pre-layout circuit simulation netlist -- for proper grammar.
Lines 3-4, the phrase “or post-layout circuit simulation netlist” should be -- or a post-layout circuit simulation netlist -- for proper grammar.

As per Claim 4:

Line 4, the phrase “calling symbol” should be --calling a symbol-- for proper grammar.

As per Claim 6:

Line 3, the phrase “comprises pseudo capacitor,,” should be --comprises a pseudo capacitor,-- for proper grammar and punctuation.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “extremely small” or “extremely large” in each of claims 8-11 is a relative term which renders each claim indefinite. The term “extremely small” or “extremely large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., hereinafter Chen, US Publication No. 2016/0012168 in view of Habib et al., hereinafter Habib, US Publication No. 2009/0083690.

Regarding Claim 1, Chen teaches a computer-implemented method of performing voltage rule check in an electronic design automation (EDA) platform, including: 
inserting a pseudo device with safe operating area (SOA) setting and a model of said pseudo device in a netlist generated by said EDA platform or in a circuit schematic of process design kit (PDK) (Chen paragraph [0018]-[0019], wherein a subcircuit including devices and their device models are included in a netlist, the devices having an SOA),
performing SOA check to said netlist or to said circuit schematic through said EDA platform (Chen paragraphs [0020]-[0021], wherein a simulation is performed to determine if the SOA is met); and 
examining warning messages triggered by said pseudo device and said model violating said SOA setting in said SOA check to find out layout sections violating said SOA setting (Chen paragraphs [0024] and [0032], wherein warnings are issued if the simulation indicates that the SOA is not met, with the warning being displayed at the corresponding nodes as shown for example in Fig. 7).
Chen does not explicitly teach setting parameters of said pseudo device and said model so that said pseudo device would not affect original circuits in said netlist or in said circuit schematic.
Habib teaches setting parameters of said pseudo device and said model so that said pseudo device would not affect original circuits in said netlist or in said circuit schematic (Habib paragraphs [0009]-[0016], wherein test structures are parameterized and inserted within the design such that they maintain specified distances and preserve functionality of the other devices in the design).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and Habib because it would only involve simple substitution of the circuit design with test structures as taught by Habib with the circuit design of Chen, yielding the predictable results of design rule checking for a wider variety of circuit designs that improve manufacturability and yield. 

Regarding Claim 2, Chen further teaches wherein said pseudo device and said model are set up in a model card in a form of pin texts, labels or subnets (Chen paragraph [0019], wherein the device and device model are set up in a model card as texts and labels as shown in Fig. 2), and said step of inserting a pseudo device with safe operating area (SOA) setting and a model of said pseudo device comprises calling said model card to insert said pseudo device and said model in said model card between run decks in said netlist (Chen paragraphs [0019] and [0033], wherein the model card is used to define the device in the netlist, including the insertion between simulation runs).

Regarding Claim 3, Chen further teaches wherein said netlist is pre-layout circuit simulation netlist or post-layout circuit simulation netlist (Chen paragraph [0019], wherein the netlist may be a pre-layout simulation netlist).

Regarding Claim 4, Chen further teaches wherein said step of inserting a pseudo device with safe operating area (SOA) setting and a model of said pseudo device comprises calling symbol of said pseudo device in said process design kit (PDK) to insert said symbol of pseudo device between circuits to be checked in said schematic (Chen paragraph [0033] and Fig. 8, wherein symbols are inserted in the schematics).

Regarding Claim 5, Chen does not explicitly teach wherein said pseudo device is inserted to an exported GDS file by an auto place and route tool (APR).
Habib teaches wherein said pseudo device is inserted to an exported GDS file by an auto place and route tool (APR) (Habib paragraph [0016], wherein the netlist is placed and routed and released as a GDSII file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and Habib because it would only involve simple substitution of the circuit design with test structures as taught by Habib with the circuit design of Chen, yielding the predictable results of design rule checking for a wider variety of circuit designs that improve manufacturability and yield. 

Regarding Claim 6, Chen further teaches wherein said pseudo device comprises pseudo capacitor, pseudo resistor, pseudo complementary metal oxide semiconductor (CMOS), pseudo bipolar junction transistor (BJT) or pseudo diode (Chen paragraph [0019], wherein devices include resistors and transistors).

Regarding Claim 7, Chen further teaches wherein said electronic design automation (EDA) platform is a circuit simulator, comprising Hspice , Spectre or Eldo (Chen paragraph [0019], wherein SPICE is used).

Regarding Claim 8, Chen further teaches wherein said pseudo device is a pseudo capacitor with an extremely small setup capacitance (Chen paragraph [0025], wherein devices include capacitors having a capacitance).

Regarding Claim 9, Chen further teaches wherein said pseudo device is a pseudo resistor in series with an extremely small setup resistance (Chen paragraph [0019], wherein devices include configurations of resistors having a resistance).

Regarding Claim 10, Chen further teaches wherein said pseudo device is a pseudo resistor in parallel with an extremely large setup resistance (Chen paragraph [0019], wherein devices include configurations of resistors having a resistance).

Regarding Claim 11, Chen further teaches wherein said pseudo device is MOSFET with an extremely large threshold voltage (Chen paragraph [0019], wherein devices include transistors having threshold voltages).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851